Exhibit 10.1
Execution Version
SUCCESSOR AGENT AGREEMENT
AND
SECOND AMENDMENT TO CREDIT, SECURITY, GUARANTY AND PLEDGE AGREEMENT
     This SUCCESSOR AGENT AGREEMENT AND SECOND AMENDMENT TO CREDIT, SECURITY,
GUARANTY, AND PLEDGE AGREEMENT (this “Agreement”) is dated as of February 12,
2010 (the “Effective Date”) by and among WILMINGTON TRUST FSB (“Wilmington” or
the “Successor Agent”), JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), in its
capacity as Administrative Agent (as defined in the Credit Agreement described
below) (in such capacity, the “Existing Agent”), RHI Entertainment, LLC, a
Delaware limited liability company (the “Borrower”), RHI Entertainment Holdings
II, LLC, a Delaware limited liability company (“Parent”), the subsidiaries of
the Borrower party hereto (the “Guarantors”) and Lenders constituting the
Required Lenders (as defined in the Credit Agreement described below) identified
on the signature pages hereto.
     WHEREAS, the Borrower, Parent, the Guarantors, the financial institutions
or entities from time to time parties thereto as lenders (collectively, the
“Lenders”) and JPMorgan Chase, as the administrative agent, entered into that
certain Credit, Security, Guaranty and Pledge Agreement, dated as of June 23,
2008 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”);
     WHEREAS, the Existing Agent resigned as Administrative Agent pursuant to
that certain resignation letter dated December 9, 2009 in accordance with
Section 12.11 of the Credit Agreement;
     WHEREAS, pursuant to Section 12.11 of the Credit Agreement, none of the
Lenders wish to act as the successor Administrative Agent under the Credit
Agreement and the other Fundamental Documents (as defined in the Credit
Agreement);
     WHEREAS, pursuant to Section 12.11 of the Credit Agreement, the Required
Lenders desire to appoint Wilmington to act as the successor Administrative
Agent under the Credit Agreement and the other Fundamental Documents; and
     WHEREAS, the Borrower approves the Required Lenders’ appointment of
Wilmington as the successor Administrative Agent under the Credit Agreement and
the other Fundamental Documents;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound, hereby agree as follows:
     1. Definitions. Capitalized terms not otherwise defined herein (including
in the Recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement.
     2. Acknowledgement and Consent. Pursuant to Section 12.11 of the Credit
Agreement, the Borrower and each Required Lender hereby acknowledges that
Wilmington’s appointment as successor Administrative Agent under the Credit
Agreement and the other Fundamental Documents is reasonably acceptable to such
Borrower and Required Lender. Furthermore, pursuant to Section 12.11 of the
Credit Agreement, each Required Lender hereby consents to Wilmington’s
appointment as successor Administrative Agent under the Credit Agreement and the
other Fundamental Documents.
     3. Resignation and Appointment of Agent. Pursuant to Section 12.11 of the
Credit Agreement (a) the Existing Agent’s resignation as the Administrative
Agent is hereby effective and the Required Lenders hereby accept the resignation
of JPMorgan Chase as Administrative Agent under the

 



--------------------------------------------------------------------------------



 



Credit Agreement and the other Fundamental Documents and (b) the Required
Lenders hereby appoint Wilmington to act as the successor Administrative Agent
under the Credit Agreement and the other Fundamental Documents, in each case,
effective as of the Effective Date. As of the Effective Date, the Successor
Agent hereby accepts, and the Borrower approves, the appointment to act as the
Administrative Agent under the Credit Agreement and the other Fundamental
Documents. The Required Lenders and the Borrower waive any inconsistency or
conflict with the provisions in Section 12.11 of the Credit Agreement with
respect to the resignation of JPMorgan Chase as Administrative Agent and the
appointment of Wilmington as the Administrative Agent. Each of the parties
hereto agrees to execute all documents necessary to evidence the appointment of
Wilmington as the successor Administrative Agent.
     4. Rights, Duties and Obligations. Notwithstanding anything to the contrary
in the Credit Agreement or the other Fundamental Documents, as of the Effective
Date (a) the Successor Agent is hereby vested with all the rights, powers,
discretion and privileges of the Existing Agent, as described in the Fundamental
Documents, and the Successor Agent assumes from and after the Effective Date the
obligations, all of the responsibilities and duties of the Existing Agent, in
accordance with the terms of the Fundamental Documents and (b) the Existing
Agent is discharged from all of its duties and obligations as the Administrative
Agent under the Fundamental Documents. Nothing in this Agreement shall be deemed
a termination of the provisions of any Fundamental Document (including, without
limitation, Articles 12 and 13 of the Credit Agreement) that survive the
Existing Agent’s resignation pertaining to JPMorgan Chase in its capacity as
Administrative Agent. The Borrower and the Required Lenders expressly agree and
acknowledge that the Successor Agent is not assuming any liability (i) under or
related to the Fundamental Documents prior to the Effective Date and (ii) for
any and all claims under or related to the Fundamental Documents that may have
arisen or accrued prior to the Effective Date. Each of the Borrower and the
Required Lenders, with respect to their applicable indemnification obligations
under the Fundamental Documents, expressly agrees and confirms that the
Successor Agent’s right to indemnification, as set forth in the Fundamental
Documents, shall apply with respect to any and all losses, claims, costs and
expenses that the Successor Agent suffers, incurs or is threatened with relating
to actions taken or omitted by any of the Parties to this Agreement prior to the
Effective Date. The parties hereto agree that nothing herein shall be deemed to
constitute a transfer by JPMorgan Chase of any of its rights or obligations as
First Lien Agent under any of the Fundamental Documents (as defined in the First
Lien Agreement), or impose on First Lien Agent any obligations to share any
information received by JPMorgan Chase in its capacity as First Lien Agent or to
take any other action in its capacity as First Lien Agent.
     5. Certification. The Existing Agent hereby certifies the following as of
the Effective Date:
          (a) Current Lenders. The accuracy of the list of the Lenders and the
outstanding principal amount of the Loans owing to each such Lender under the
Credit Agreement delivered by the Existing Agent to the Successor Agent.
          (b) Loan Status. Schedule I sets forth (i) the outstanding principal
amount of, and accrued interest payable on, the Loans as of February 12, 2010
and (ii) any other fees, charges and expenses due and payable to the Existing
Agent or the Lenders as of February 12, 2010.
          (c) Fundamental Documents. Schedule II is a list of the Fundamental
Documents delivered to the Successor Agent on or prior to the date hereof, and
as of the date hereof there have been no amendments, supplements or consents to
such Fundamental Documents, to which the Existing Agent has knowledge or is a
party, except as set forth in Schedule II or Schedule III.
          (d) Defaults, Waivers, Reservation of Rights. Except as set forth on
Schedule IV, the Existing Agent has not (i) received any notice of Default under
Section 5.4 of the Credit Agreement,

-2-



--------------------------------------------------------------------------------



 



(ii) executed any waiver of any Default under the Credit Agreement or the other
Fundamental Documents or (iii) sent any letters or notices to the Borrower
purporting to reserve any of its rights under the Credit Agreement or the other
Fundamental Documents.
     6. Covenants of Existing Agent. The Existing Agent covenants and agrees
that it will, in each case at the Borrower’s expense: (a) deliver, or cause to
be delivered, promptly to the Successor Agent execution versions of the Credit
Agreement and the other Fundamental Documents listed on Schedule II and
Schedule III, provided that the Existing Agent will deliver executed originals
of such documents if such documents are readily available to the Existing Agent
and the Successor Agent reasonably deems it is necessary to have such an
executed original in its possession, (b) use commercially reasonable efforts to
deliver, or cause to be delivered, promptly to the Successor Agent, copies of
any written notices, financial statements and other written requests delivered
by the Borrower, in accordance with the notice provisions in Section 13.1 of the
Credit Agreement, to the Existing Agent under Sections 5.1 (other than clauses
(f), (g), (j), (k) and (l) thereof), 5.4(a), 5.7, 5.17, 5.19, and 5.26 of the
Credit Agreement received by the Existing Agent, in each case, to the extent
such notices, statements or requests have not already been delivered to the
Lenders, (c) execute all documents as may be reasonably requested by the
Successor Agent to transfer and/or assign the rights and privileges of the
Existing Agent under the Fundamental Documents to the Successor Agent and
(d) take all actions reasonably requested by the Successor Agent or its
representatives to facilitate the transfer of information to the Successor Agent
in connection with the Fundamental Documents. The Borrower hereby consents to
all actions taken by the Existing Agent and the Successor Agent pursuant to this
Agreement, including the immediately preceding sentence, and acknowledges that
any action taken by the Existing Agent in connection herewith shall be subject
to the provisions of Section 13.5 of the Credit Agreement. The Successor Agent
acknowledges that the Existing Agent has, as of the Effective Date, caused to be
delivered to the Successor Agent execution versions of the Fundamental Documents
listed on Schedule II and Schedule III to satisfy clause (a) of this Section 6.
It is the intention and understanding of the Existing Agent and the Successor
Agent that any exchange of information under this Section 6 that is otherwise
protected against disclosure by privilege, doctrine or rule of confidentiality
(such information, “Privileged Information”) (i) will not waive any applicable
privilege, doctrine or rule of protection from disclosure, (ii) will not
diminish the confidentiality of the Privileged Information and (iii) will not be
asserted as a waiver of any such privilege, doctrine or rule by the Existing
Agent or the Successor Agent.
     7. Fees and Expenses. All fees and expenses incurred by the Existing Agent
prior to the date hereof have been paid in full by the Borrower. Commencing on
the Effective Date, (a) the Successor Agent shall be entitled to receive its
agency fees and expenses set forth in that certain fee letter, dated as of
February 12, 2010, between the Borrower and the Successor Agent and (b) the
Existing Agent shall cease to be entitled to receive the administrative agent
fees provided by the Credit Agreement, provided that the Existing Agent shall
remain entitled to receive any accrued and unpaid administrative agent fees and
expenses owed to it pursuant to the Fundamental Documents. All other provisions
of the Credit Agreement providing for the payment of fees and expenses of, and
providing indemnities for the benefit of, the Existing Agent shall remain in
full force and effect for the benefit of the Successor Agent. In addition, the
Borrower agrees to pay all out-of-pocket costs and expenses of the Successor
Agent (including, without limitation, any legal fees) reasonably incurred by it
in connection with the negotiation, preparation, execution and delivery of this
Agreement and any related documents. Notwithstanding anything herein to the
contrary, JPMorgan Chase agrees to pay to the Successor Agent $17, 945.03 within
two (2) Business Days of the Effective Date, which amount will consist of all
fees that have been paid to the Existing Agent by the Borrower for services to
be provided by the Existing Agent under the Fundamental Documents for time
periods that have yet to accrue. Notwithstanding anything to the contrary
herein, the Borrower will pay on demand all fees and reasonable and documented
out-of-pocket expenses of the Existing Agent and the reasonable fees and
disbursements of Morgan Lewis & Bockius,

-3-



--------------------------------------------------------------------------------



 



LLP, counsel for the Existing Agent (and, to the extent necessary, one local
counsel per jurisdiction), in negotiation, preparing and executing this
Agreement and implementing it.
     8. Amendments to Fundamental Documents.
          (a) General. The parties hereby agree and acknowledge that, from and
after the Effective Date, Wilmington shall be, and shall be deemed to be, the
Administrative Agent under the Credit Agreement and the other Fundamental
Documents. In furtherance of the foregoing, from and after the Effective Date
all defined terms referencing JPMorgan Chase as the Administrative Agent in the
Credit Agreement and the other Fundamental Documents (in each case as such
references relate to the Credit Agreement) are hereby amended to reference
Wilmington (as successor to JPMorgan Chase) as the Administrative Agent
thereunder.
          (b) Amendment to Section 1.1 of the Credit Agreement. The parties
hereby agree that the following definition is hereby amended and restated to
read as follows:
          “‘Administrative Agent’ shall mean Wilmington Trust FSB (as successor
to JPMorgan Chase Bank, N.A.), together with its branches and affiliates, in its
capacity as the administrative agent for the Lenders under this Credit Agreement
and the other Fundamental Documents, together with any successor administrative
agent as may be appointed pursuant to Section 12.11 hereof.”
          (c) Amendment to Section 5.22 of the Credit Agreement. The parties
agree that Section 5.22 of the Credit Agreement is restated in its entirety to
read as follows:
          “SECTION 5.22 JPMorgan Chase Control Agreements. The Credit Parties
shall cause Account Control Agreements to be delivered to the Administrative
Agent with respect to each deposit account of any Credit Party with JPMorgan
Chase, as depository institution, that has a balance equal to or greater than
$25,000, provided, however, the Credit Parties’ obligation to comply with this
covenant shall commence on February 25, 2010 and continue thereafter.”
          (d) Amendment to Section 13.1 of the Credit Agreement. The parties
agree that Section 13.1(ii) of the Credit Agreement is amended by deleting such
Section 13.1(ii) in its entirety and substituting in lieu thereof the following:
     “(ii) if to Administrative Agent or to Wilmington Trust FSB, to Wilmington
Trust FSB, 50 South Sixth Street, Suite 1290, Minneapolis, MN 55402, Attention:
Renee Kuhl, Telephone No. (612) 217-5635 Facsimile: (612) 217-5651, email:
rkuhl@wilmingtontrust.com, with a copy to Milbank, Tweed, Hadley & McCloy, LLP,
601 South Figueroa Street, 30th Floor, Los Angeles, CA 90017, Attention:
Melainie Mansfield, Telephone No. (213) 892-4611, Facsimile: (213) 892-4711,
email: mmansfield@milbank.com; and”
          (e) Amendment to Section 12.5(a) of the Credit Agreement. The parties
agree that Section 12.5(a) of the Credit Agreement is amended by deleting such
Section 12.5(a) in its entirety and substituting in lieu thereof the following:
     “(a) The Administrative Agent, when acting on behalf of the Lenders, may
execute any of its duties under this Credit Agreement or the other Fundamental
Documents by or through its officers, agents or employees and neither the
Administrative Agent nor its officers, agents or employees shall be liable to
the Lenders or any of them

-4-



--------------------------------------------------------------------------------



 



for any action taken or omitted to be taken in good faith, nor be responsible to
the Lenders or to any of them for the consequences of any oversight or error of
judgment, or for any loss, unless the same shall happen through its gross
negligence or willful misconduct. The Administrative Agent and its respective
directors, officers, agents, and employees shall in no event be liable to the
Lenders or to any of them for any action taken or omitted to be taken by it
pursuant to instructions received by it from the Required Lenders or in reliance
upon the advice of counsel selected by it with reasonable care. Without limiting
the foregoing, neither the Administrative Agent nor any of its respective
directors, officers, employees, or agents shall (1) be deemed to have knowledge
of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower, Parent, or any Guarantor or (2) be
responsible to any of the Lenders for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any statement,
warranty, or representation in, or for the perfection of any security interest
contemplated by, this Credit Agreement, any other Fundamental Document or any
related agreement, document or order, or for freedom of any of the Collateral or
any of the Pledged Securities from prior Liens or security interests, or shall
be required to ascertain or to make any inquiry concerning the performance or
observance by the Borrower or any other Credit Party of any of the terms,
conditions, covenants, or agreements of this Credit Agreement, any other
Fundamental Document, or any related agreement or document.”
          (f) Amendment to Section 12.5(b) of the Credit Agreement. The parties
agree that Section 12.5(b) of the Credit Agreement is amended by deleting the
following therein: “(other than JPMorgan Chase Bank, N.A.).”
     9. Entire Agreement. This Agreement states the entire agreement and
supersedes all prior agreements, written or verbal, between the parties hereto
with respect to the subject matter hereof and may not be amended except in
writing signed by a duly authorized representative of each of the respective
parties hereto. Except as specifically modified by this Agreement, the Credit
Agreement and the other Fundamental Documents are hereby ratified and confirmed
in all respects and shall remain in full force and effect in accordance with
their respective terms.
     10. Waiver. No delay or failure on the part of any party hereto in
exercising any right, power or remedy hereunder shall effect or operate as a
waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such right, power or remedy
preclude any further exercise thereof or of any other right, power or remedy.
     11. Submission To Jurisdiction. Each party hereto hereby irrevocably and
unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail),

-5-



--------------------------------------------------------------------------------



 



postage prepaid and addressed as set forth in Section 13.1 of the Credit
Agreement or in the case of Wilmington, the address set forth below:
Wilmington Trust FSB
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attention: Renee Kuhl
Telephone No.: (612) 217-5635
Facsimile No.: (612) 217-5651
with a copy to:
Milbank, Tweed, Hadley & McCloy, LLP
601 S. Figueroa Street, 30th Floor
Los Angeles, CA 90017
Attention: Melainie Mansfield
Telephone No.: (213) 892-4611
Facsimile No.: (213) 892-4711
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, the Fundamental Documents, any agreement or
instrument contemplated hereby or thereby, or the transactions contemplated
hereby or thereby.
     12. Consents.
          (a) The undersigned Lenders hereby represent and warrant that (i) each
is duly authorized to execute and perform its obligations under this Agreement
and that such execution is not prohibited by law, (ii) at the date of execution
of this Agreement, each Lender owns the principal amount of loans set forth
below its signature block, and (iii) such Lenders consent to the amendments of
the Credit Agreement set forth in this Agreement.
          (b) The Borrower hereby represents and warrants that the Borrower
consents to the amendments of the Credit Agreement set forth in this Agreement.
          (c) Each of the Credit Parties and Parent hereby represents and
warrants that (i) it is duly authorized to execute and perform its obligations
under this Agreement and that such execution is not prohibited by law and
(ii) it consents to the appointment of Wilmington as successor Administrative
Agent under the Credit Agreement and the other applicable Fundamental Documents.
          (d) JPMorgan Chase, as Existing Agent represents and warrants that it
is duly authorized to execute and perform its obligations under this Agreement
and that such execution is not prohibited by law.
     13. WAIVERS OF JURY TRIAL. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

-6-



--------------------------------------------------------------------------------



 



     14. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     15. Severability. In the event that any provision of this Agreement, or the
application of such provision to any Person or set of circumstances, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law.
     16. Counterparts and Facsimile. This Agreement may be signed in
counterparts, all of which together shall constitute one and the same
instrument. The parties hereto may provide signatures to this Agreement by
facsimile or electronic mail, and such facsimile or electronic mail signatures
shall be deemed to be the same as original signatures.
[Signature Pages Follow]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

            JPMORGAN CHASE BANK, N.A.
as Existing Agent
      By:   /s/ Christa Thomas         Name:   Christa Thomas        Title:  
Managing Director     

[Signature page to Successor Agent Agreement]



 



--------------------------------------------------------------------------------



 



            WILMINGTON TRUST FSB
as Successor Agent
      By:   /s/ Renee Kuhl         Name:   Renee Kuhl        Title:   Assistant
Vice President     

[Signature page to Successor Agent Agreement]



 



--------------------------------------------------------------------------------



 



            JPM MEZZANINE CAPITAL, LLC,
as Lender
      By:   /s/ Aized A. Rabbani         Name:   AIZED A. RABBANI       
Title:   VICE PRESIDENT     

[Signature page to Successor Agent Agreement]



 



--------------------------------------------------------------------------------



 



            CALIFORNIA BANK & TRUST,
as Lender
      By:   /s/ Thomas P. Betoumay         Name:   Thomas P. Betoumay       
Title:   VP     

[Signature page to Successor Agent Agreement]

 



--------------------------------------------------------------------------------



 



            KEP VI AIV, LLC
as Lender
      By:   /s/ Frank J. Loverro         Name:   Frank J. Loverro       
Title:   Managing Member        KELSO INTERCO VII, LLC,
as Lender

By: Kelso AIV VII, L.P., its Member
By: Kelso AIV GP VII, L.P., its General Partner
By: Kelso AIV GP VII, LLC, its General Partner
      By:   /s/ Frank J. Loverro         Name:   Frank J. Loverro       
Title:   Managing Member     

 



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND AGREED,
as of the date first written above.

Borrower:

RHI ENTERTAINMENT, LLC
      By:   /s/ Peter von Gal         Name:   Peter von Gal        Title:  
Chief Operating Officer        Parent:

RHI ENTERTAINMENT HOLDINGS II, LLC
      By:   /s/ Peter von Gal         Name:   Peter von Gal        Title:  
Chief Operating Officer        Guarantors:

RHI ENTERTAINMENT PRODUCTIONS, LLC
      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman       
Title:   Exec VP, General Counsel & Secretary        RHI ENTERTAINMENT
DISTRIBUTION, LLC
      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman       
Title:   Exec VP, General Counsel & Secretary        RHI INTERNATIONAL
DISTRIBUTION, INC.
      By:   /s/ Michael Scarpelli         Name:   Michael Scarpelli       
Title:   Vice President & Treasurer       

[Signature page to Successor Agent Agreement]

 



--------------------------------------------------------------------------------



 



          LIBRARY STORAGE, INC.
      By:   /s/ Michael Scarpelli         Name:   Michael Scarpelli       
Title:   President & Secretary       

[Signature page to Successor Agent Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I
Loan Status

                                              Pricing           Current      
Effective   Repricing   Accrued   Interest Option   Status   Facility/ Borrower
  Amount   CCY   Date   Date   Interest   Rate
ABR
          $ 0     USD   6/23/08                 9.75 %
Libor1
  —   Facility/ RHI Entertainment, LLC   $ 20,000,000.00     USD   11/12/09  
2/12/10   $ 397,644.44       7.78 %
Libor
  —   Facility/ RHI Entertainment, LLC   $ 55,000,000.00     USD   11/27/09  
3/1/10   $ 914,054.17       7.77 %

 

1   Converts to an Alternate Base Rate loan on February 12, 2010

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Fundamental Documents
     1. Credit, Security, Guaranty and Pledge Agreement, dated as of June 23,
2008 (the “Credit Agreement”), among RHI Entertainment, LLC, as borrower
(“Borrower”), RHI Entertainment Holdings II, LLC, as parent (“Parent”), the
guarantors referred to therein (the “Guarantors”), the lenders referred to
therein (the “Lenders”), and JPMorgan Chase Bank, N.A. (“JPMCB”), as
administrative agent;
     2. Amendment No. 1 to the Credit Agreement, dated as of August 7, 2008, by
and among Borrower, Parent, the Guarantors, JPMCB as administrative agent,
JPMorgan Chase Bank, N.A., as incremental lender, and the other lenders party
thereto;
     3. Copyright Security Agreement dated as of June 23, 2008 executed by the
Borrower and the Guarantors in favor of JPMCB as second lien agent thereunder;
     4. Supplement No. 1 to the Copyright Security Agreement dated as of
August 20, 2009 by and among the Borrower, the Guarantors, and JPMCB;
     5. Supplement No. 2 to the Copyright Security Agreement dated as of
October 26, 2009 by and among the Borrower, the Guarantors, and JPMCB;
     6. Supplement No. 3 to the Copyright Security Agreement dated as of
December 14, 2009 by and among the Borrower, the Guarantors, and JPMCB;
     7. Contribution Agreement dated as of June 23, 2008 among the Borrower and
the Guarantors;
     8. Account Control Agreement dated as of July 2, 2007 among JPMCB as first
lien administrative agent, JPMCB as second lien administrative agent, IHR, LLC,
RHI Entertainment Distribution (“RHIED”) and JPMCB, as depository institution;
     9. Account Control Agreement dated as of October 30, 2008 among Borrower,
JPMCB as first lien administrative agent, JPMCB as second lien administrative
agent, and Israel Discount Bank;
     10. Deposit Account Control Agreement dated as of January 14, 2009 among
Borrower, JPMCB as first lien administrative agent, JPMCB as second lien
administrative agent, and California Bank & Trust;
     11. Pledgeholder Agreement, dated January 12, 2006, by and among The
Television Company, HEI Acquisition, LLC, RHI Entertainment, LLC (f/k/a Hallmark
Entertainment, LLC, the successor by merger to HEI Acquisition, LLC), RHI
Entertainment Distribution, LLC (f/k/a Hallmark Entertainment Distribution,
LLC), RHI Entertainment Productions, LLC (f/k/a Hallmark Entertainment
Productions, LLC), JPMorgan Chase Bank, N.A. as first lien administrative agent,
and JPMorgan Chase Bank, N.A. as second lien administrative agent, as modified
by the Joinder to Pledgeholder Agreement made by Crown Media Distribution, LLC
dated December 15, 2006;
     12. Pledgeholder Agreement, dated January 12, 2006, by and among Bonded
Services, HEI Acquisition, LLC, RHI Entertainment, LLC (f/k/a Hallmark
Entertainment, LLC, the successor by merger to HEI Acquisition, LLC), RHI
Entertainment Distribution, LLC (f/k/a Hallmark Entertainment Distribution,
LLC), RHI Entertainment Productions, LLC (f/k/a Hallmark Entertainment
Productions,

 



--------------------------------------------------------------------------------



 



LLC), and JPMorgan Chase Bank, N.A. as first lien administrative agent, and
JPMorgan Chase Bank, N.A. as second lien administrative agent, as modified by
the Joinder to Pledgeholder Agreement made by Crown Media Distribution, LLC
dated December 15, 2006;
     13. Replacement Amended and Restated Intercreditor Agreement dated as of
June 23, 2008 by and among JPMCB, as administrative and collateral agent for the
First Priority Secured Parties (as defined therein), JPMCB, as administrative
and collateral agent for the Second Priority Secured Parties (as defined
therein), Borrower, KRH Investments LLC (f/k/a RHI Entertainment Holdings, LLC),
and RHI Entertainment Holdings II, LLC. (“RHIEH II”);
     14. Intercreditor Agreement dated as of April 16, 2008, by and among RHIED,
National Bank of Canada (“NBC”), JPMCB, as First Lien Agent (as defined
therein), JPMCB, as Second Lien Agent (as defined therein), Muse Distribution
International Inc. (“MDI”), and Templar Productions (Muse) Inc., as amended by
Amendment No. 1 to Intercreditor Agreement dated as of June 27, 2008;
     15. Intercreditor Agreement — “Creature”, dated as of September 12, 2008,
by and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), MDI, Sci-Fi Creature Productions (Muse)
Inc., and NBC; acknowledged and agreed to by Universal Television Networks
(“UTN”);
     16. Intercreditor Agreement — “Hellhounds,” dated as of September 17, 2008,
by and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), MDI, Hellhounds Productions (Muse) Inc.,
and NBC, acknowledged and agreed to by UTN;
     17. Intercreditor Agreement — “Sand Serpents,” dated as of October 17,
2008, by and among RHIED, JPMCB, as First Lien Agent (as defined therein),
JPMCB, as Second Lien Agent (as defined therein), MDI, Sandserpent Productions
(Muse) Inc., and NBC, acknowledged and agreed to by UTN;
     18. Intercreditor Agreement — “Carny,” dated as of November 18, 2008, by
and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), MDI, Carny Productions (Muse) Inc,. and
NBC, acknowledged and agreed to by UTN;
     19. Intercreditor Agreement — “Alien Western,” dated as of November 26,
2008 by and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB,
as Second Lien Agent (as defined therein), MDI, Sci-Fi A.W. Productions (Muse)
Inc., and NBC;
     20. Intercreditor Agreement — “Riverworld” dated as of April 9, 2009, by
and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), Riverworld Productions Inc., and NBC;
     21. Intercreditor Agreement — “Wyvern,” dated as of May 22, 2009, by and
among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as Second
Lien Agent (as defined therein), Wyvern Productions Inc. and NBC;
     22. Intercreditor Agreement — “Troglodyte,” dated as of May 22, 2009, by
and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), Troglodyte Productions Inc., and NBC;
     23. Intercreditor Agreement — “Phantom Racer ,” dated as of May 22, 2009,
by and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), Phantom Racer Productions Inc., and NBC;

 



--------------------------------------------------------------------------------



 



     24. Intercreditor Agreement — “Knights of Bloodsteel,” dated as of June 10,
2009, by and among RHIED, JPMCB, as First Lien Agent (as defined therein),
JPMCB, as Second Lien Agent (as defined therein), Dragonsteel Films Inc.,
Powercorp International Limited, Royal Bank of Canada and U.S. Bank National
Association, Canada Branch (“U.S. Bank Canada”);
     25. Intercreditor Agreement — “Family Gathering,” dated as of August 13,
2009, by and among RHIED, JPMCB, as First Lien Agent (as defined therein),
JPMCB, as Second Lien Agent (as defined therein), Tertius Productions, Inc., and
NBC;
     26. Intercreditor Agreement — “Sharkswarm,” dated as of August 14, 2009, by
and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), Husum Limited, and U.S. Bank National
Association (“U.S. Bank”);
     27. Intercreditor Agreement — “Goblin,” dated as of September 21, 2009, by
and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), Reel One Entertainment, Inc., Gobi
Productions Inc., and NBC;
     28. Intercreditor Agreement — “Megastorm,” dated as of September 25, 2009,
by and among RHIED, RHI International Distribution, Inc. (“RHIID”), JPMCB, as
First Lien Agent (as defined therein), JPMCB, as Second Lien Agent (as defined
therein), Felsberg Limited, and U.S. Bank;
     29. Intercreditor Agreement — “Fairfield Road,” dated as of October 15,
2009, by and among RHIED, JPMCB, as First Lien Agent (as defined therein),
JPMCB, as Second Lien Agent (as defined therein), Cypress Point Films, Inc., and
NBC;
     30. Intercreditor Agreement — “The Phantom,” dated as of May 6, 2009, by
and among RHIED, RHIID, JPMCB, as First Lien Agent (as defined therein), JPMCB,
as Second Lien Agent (as defined therein), MDI, Muse Entertainment Enterprises
USA, Inc. (“Muse USA”), Walker Productions (Muse) Inc. and NBC;
     31. Intercreditor Agreement — “The Phantom,” dated as of October 20, 2009,
by and among RHIED, RHIID, JPMCB, as First Lien Agent (as defined therein),
JPMCB, as Second Lien Agent (as defined therein), MDI, Muse USA, Walker
Productions (Muse) Inc. and U.S. Bank Canada;
     32. Intercreditor Agreement — “Wild Girl,” dated as of November 6, 2009, by
and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), W. Girl Productions (Muse) Inc., Muse
USA and NBC;
     33. UCC-1 financing statement filed by JPMCB as second lien administrative
agent against the Borrower in connection with the Credit Agreement;
     34. UCC-1 financing statement filed by JPMCB as second lien administrative
agent against RHIED in connection with the Credit Agreement;
     35. UCC-1 financing statement filed by JPMCB as second lien administrative
agent against RHI Entertainment Productions, LLC in connection with the Credit
Agreement;
     36. UCC-1 financing statement filed by JPMCB as second lien administrative
agent against RHIID in connection with the Credit Agreement;

 



--------------------------------------------------------------------------------



 



     37. UCC-1 financing statement filed by JPMCB as second lien administrative
agent against RHIEH II in connection with the Credit Agreement; and
     38. UCC-1 financing statement filed by JPMCB as second lien administrative
agent against Library Storage, Inc. in connection with the Credit Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Amendments, Supplements, Consents
     1. With respect to the Credit Agreement, (i) that certain Instrument of
Assumption and Joinder (the “Joinder”), dated as of June 23, 2008, by Library
Storage, Inc., in favor of the Lenders, (ii) Item No. 2 on Schedule II, and
(iii) this Agreement;
     2. With respect to the Copyright Security Agreement, (i) the Joinder and
(ii) Items No. 4, 5 and 6 on Schedule II;
     3. With respect to The Television Center Pledgeholder Agreement identified
in Item No. 11 on Schedule II, (i) Item No. 12 on Schedule II and (ii) that
certain letter, dated as of June 23, 2008, by JPMCB to The Television Center
regarding the refinancing of the Credit Agreement;
     4. With respect to the Bonded Services Pledgeholder Agreement identified in
Item No. 13 on Schedule II, (i) Item No. 14 on Schedule II and (ii) that certain
letter, dated as of June 23, 2008, by JPMCB to Bonded Services regarding the
refinancing of the Credit Agreement; and
     5. With respect to the Intercreditor Agreement identified in Item 16 of
Schedule II, (i) the amendment referred to therein and (ii) that certain letter,
dated June 23, 2008, by JPMCB to NBC, MDI, Fraser Milner Casgrain LLP and
Templar Productions (Muse) Inc. regarding the refinancing of the Credit
Agreement.
     6. With respect to the July 27, 2007 Account Control Agreement identified
in Item 8 of Schedule II, that certain letter, dated June 23, 2008, by JPMCB to
the parties thereto regarding the refinancing of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
Defaults, Waivers, Reservation of Rights
     None.

 